                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 19-cv-0901-WJM-NRN

MICHAELLA LYNN SURAT,

       Plaintiff,

v.

RANDALL KLAMSER, in his individual capacity, and
CITY OF FORT COLLINS, a municipality,

       Defendant.


ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
    DISMISS, AND DENYING DEFENDANTS’ MOTION TO SUPPLEMENT


       This is a civil rights action brought under 42 U.S.C. § 1983 against Fort Collins

police officer Randall Klamser (“Klamser”) and the City of Fort Collins, Colorado (“Fort

Collins”) (together, “Defendants”). Plaintiff Michaella Lynn Surat (“Surat”) alleges that

Klamser used excessive force against her when arresting her, in violation of the Fourth

Amendment. Surat further alleges that Klamser’s excessive force was consistent with

Fort Collins police policies or was the product of Fort Collins’s failure to address an

alleged pattern of excessive force by its police officers against citizens.

       Currently before the Court is Defendants’ Motion to Dismiss. (ECF No. 23.) For

the reasons explained below, the motion is granted without prejudice as to Surat’s claim

against Fort Collins, and granted with prejudice as to Surat’s claim against Klamser

except to the extent Surat claims that Klamser used excessive force to overcome her

resistance to arrest.
       Also before the Court is Defendants’ Motion to Supplement Their Motion to

Dismiss Plaintiff’s Complaint. (ECF No. 55.) The supplemental materials offered in this

motion turn out to be irrelevant, and so the motion will be denied.

                                   I. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such a

motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to state

a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy which must

be cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but

also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169,

1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and that a recovery is very remote and unlikely.’” Id. (quoting Twombly,

550 U.S. at 556).

                                     II. BACKGROUND

       The Court accepts the following facts as true for purposes of resolving

Defendants’ Motion to Dismiss. All citations to “¶,” without more, are to the complaint

(ECF No. 1). 1


       1
       Retelling the facts as alleged in the complaint is somewhat cold and academic
compared to video of the events leading to this lawsuit—which, in Surat’s words, “went viral.”


                                                2
        On the night of April 6, 2017, Surat went with her then-boyfriend to a bar in Fort

Collins to celebrate her twenty-second birthday. (¶ 15.) Plaintiff’s boyfriend “became

involved in an altercation” inside the bar, and bar staff asked him to leave. (¶ 16.) The

bar staff also called the police. (Id.)

        Two Fort Collins police officers responded to the scene: Defendant Klamser and

Garrett Pastor (who is not a party to this case). (¶ 17.) They encountered Surat and

her boyfriend outside the bar. (Id.) Pastor began to question Surat’s boyfriend on the

sidewalk outside the bar, while Surat stood nearby on the bar patio. (Id.) At the same

time, Klamser was standing just outside the bar’s entrance questioning a bar bouncer.

(Id.)

        For unspecified reasons, Surat at some point

               left the patio, walked past Defendant Klamser toward [her
               boyfriend], grabbed [her boyfriend’s] arm, and tried to walk
               away with [him]. She took only a few steps before Pastor
               stopped [her boyfriend], and Defendant Klamser stopped
               Ms. Surat. Defendant Klamser told Ms. Surat that [the
               boyfriend] was not free to go, “but you can keep walking.”

(¶ 18.) Surat, concerned for her boyfriend, remained standing near him, and Klamser

then “told her to ‘back off,’ while pushing her right shoulder backwards with his hand.”

(¶ 19.) Surat responded by saying, “You don’t need to touch me,” and a struggle

ensued. (¶¶ 20–21.) Specifically:

               . . . Defendant Klamser grabbed Ms. Surat’s wrist.
               Frustrated by Defendant Klamser’s painful and unnecessary
               restraint of her wrist and arm, Ms. Surat told Defendant
               Klamser, “you don’t need to fucking touch me,” as she

(¶ 45.) Indeed, police bodycam and bystander phone footage depicting almost the entire event
is readily available on YouTube. But Defendants do not claim any discrepancy between Surat’s
written account (in her complaint) and the video. For purposes of this narrative, then, the Court
will confine itself to the complaint.



                                                3
              attempted to free herself from his grasp.

              Defendant Klamser, still holding Ms. Surat’s wrist, pulled her
              arm behind her back and placed her in a rear wristlock hold.

              Still grabbing Ms. Surat’s wrist, Defendant Klamser
              demanded that Ms. Surat put her free hand up on her head.
              Simultaneously, Ms. Surat repeatedly asked Defendant
              Klamser why he was touching her. He responded that she
              was under arrest without giving any other explanation.

              Speaking over one another, Ms. Surat again asked
              Defendant Klamser what she did and why he was touching
              her, and he again told her that she was under arrest. She
              asked Defendant Klamser, “can you explain to me why
              you’re arresting me? What did I do?” This exchange
              continued for another several seconds. Defendant Klamser
              did not respond.

              Defendant Klamser then said to Ms. Surat, “I don’t want to
              throw you on the ground.”

              Defendant Klamser continued to force Ms. Surat’s wrist in a
              rear wrist control hold and Ms. Surat, again, distressed and
              confused by the situation, asked Defendant Klamser what
              she did wrong.

              Defendant Klamser, still holding Ms. Surat’s wrist, violently
              pulled Ms. Surat’s arm and forcefully threw her face-down to
              the ground. Ms. Surat’s chin slammed into the sidewalk,
              causing a concussion, cervical spine strain, and a large and
              painful contusion that later turned purple and black. She
              sustained other painful bruising on both of her arms, wrists,
              knees, and legs.

              The entire encounter between Ms. Surat and Defendant
              Klamser happened in thirty-two seconds.

(¶¶ 21–28.)

      The event led to misdemeanor criminal charges, of which Surat was convicted:

              Ms. Surat proceeded through a misdemeanor jury trial in
              Ft. Collins on August 20–24, 2018. She was convicted of
              C.R.S. § 18-8-103 (Resisting Arrest) and C.R.S. § 18-8-
              104(1)(a) (Obstructing a Peace Officer) and sentenced to
              12 months of supervised probation, 48 hours of community
              service, alcohol evaluation and treatment, monitored


                                            4
                 sobriety, and a Making Better Choices class.

(¶ 37.)

          Surat now sues Klamser for excessive force in effecting her arrest, in violation of

the Fourth Amendment. (¶¶ 59–66.) She also sues Fort Collins, alleging that its

policies, customs, practices, and/or failure to train caused Klamser to use excessive

force. (¶¶ 67–74.) In other words, she brings a Monell claim against Fort Collins. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

                                        III. ANALYSIS

          Defendants argue that Surat’s claim against Klamser is barred by her

subsequent misdemeanor conviction. (ECF No. 23 at 4–8.) They further argue that

Surat’s claim against Fort Collins fails because Klamser did not commit a constitutional

violation, and Surat otherwise fails to plausibly plead Monell liability. (Id. at 8–11.) The

Court will address these arguments in turn.

A.        Excessive Force Claim Against Klamser

          1.     Surat’s Convictions and the Potential Effect of Heck v. Humphrey

          Surat’s conviction for resisting arrest means she was convicted of “(a) [u]sing or

threatening to use physical force or violence against the peace officer or another; or

(b) [u]sing any other means which creates a substantial risk of causing bodily injury to

the peace officer or another.” Colo. Rev. Stat. § 18-8-103(1). Her conviction for

obstructing a peace officer means she was convicted of “using or threatening to use

violence, force, physical interference, or an obstacle” to “knowingly obstruct[], impair[],

or hinder[] the enforcement of the penal law or the preservation of the peace by a peace

officer, acting under color of his or her official authority.” Colo. Rev. Stat. § 18-8-

104(1)(a).


                                               5
       In this light, Defendants say that the U.S. Supreme Court’s holding in Heck v.

Humphrey, 512 U.S. 477 (1994), bars any claim by Surat against Klamser for excessive

force. Heck says that a plaintiff may not bring a civil rights claim if “a judgment in favor

of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated [such as on appeal or through

habeas proceedings].” 512 U.S. at 487. According to Defendants, a verdict in favor of

Surat that Klamser used excessive force would imply the invalidity of her convictions for

resisting arrest and obstructing a peace officer. (ECF No. 23 at 4–8.)

       2.     Admissibility of the Jury Instructions from Surat’s Misdemeanor Trial

       Defendants’ Heck argument actually relies on a fact not alleged in Surat’s

complaint, namely, that she presented a “defense of a person” defense at her

misdemeanor trial, which the jury necessarily rejected in light of her convictions. (Id.

at 6–7.)2 Defendants submit the jury instructions from Surat’s trial to prove as much.

(See ECF No. 23-1 at 12–14.) In this light, say Defendants, it is clear that Klamser

acted lawfully.

       Surat responds that “[t]he Court should not consider Defendants’ arguments that

rely on the jury instructions in Plaintiff’s criminal case, which constitutes information

outside of the four corners of the Complaint and is therefore improperly referenced on a

motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6).” (ECF No. 28 at 4.) As a

general matter, Surat is right. A court ruling on a Rule 12(b)(6) motion normally must


       2
          “Defense of a person” is Colorado’s generic name for the defense that encompasses
both self-defense and defense of a third person. See Colo. Rev. Stat. § 18-1-704; Colo. Jury
Instr., Criminal H:11 (June 2019 update).



                                               6
not look beyond the complaint (and any attachments, see Fed. R. Civ. P. 10(c)) when

deciding what the facts of the case are. See, e.g., Casanova v. Ulibarri, 595 F.3d 1120,

1124–25 (10th Cir. 2010). Considering any other document generally triggers a

requirement that the court convert the motion to one for summary judgment under

Rule 56, and to proceed accordingly. See Fed. R. Civ. P. 12(d).

       But a court may consider a document outside the pleadings, without departing

from a Rule 12(b)(6) analysis, if the document is (1) “mentioned in the complaint,”

(2) “central to [the] claims [at issue],” and (3) not challenged as inauthentic. Toone v.

Wells Fargo Bank, N.A., 716 F.3d 516, 521 (10th Cir. 2013). 3 Similarly, “facts subject to

judicial notice may be considered in a Rule 12(b)(6) motion without converting the

motion to dismiss into a motion for summary judgment.” Tal v. Hogan, 453 F.3d 1244,

1265 n.24 (10th Cir. 2006). Among those matters of which a court can take judicial

notice are “its own files and records, as well as facts which are a matter of public

record.” Id. (internal quotation marks omitted).

       Surat offers no argument why the jury instructions are not a matter of public

record. Accordingly, the Court may consider them without converting Defendants’

motion to a Rule 56 motion. In any event, as will become clear below, it turns out that

the Court’s disposition below is only slightly different when taking the jury instructions




       3
         “If the rule were otherwise, a plaintiff with a deficient claim could survive a motion to
dismiss simply by not attaching a dispositive document upon which the plaintiff relied.” GFF
Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997); see also
Magellan Int’l Corp. v. Salzgitter Handel GmbH, 76 F. Supp. 2d 919, 923 (N.D. Ill. 1999) (“it
would be totally wasteful to uphold a claim on the false premise created by less than complete
documentation when the delayed consideration of the remaining documents would lead to
dismissal of that claim”).



                                                 7
into account, as compared to not. 4

       3.     “Defense of a Person” Instructions

       At Surat’s misdemeanor trial, the court instructed the jury that Surat

              was legally authorized to use physical force upon another
              person [i.e., Klamser] without first retreating if:

              1. she used that physical force in order to defend herself or
                 a third person from what a reasonable person would
                 believe to be the use or imminent use of unlawful
                 physical force by that other person, and

              2. she used a degree of force which a reasonable person
                 would believe to be necessary for that purpose, and

              3. she was not the initial aggressor, or, if she was the initial
                 aggressor, she had withdrawn from the encounter and
                 effectively communicated to the other person her intent to
                 do so, and the other person nevertheless continued or
                 threatened the use of unlawful physical force.

(ECF No. 23-1 at 12.) Apparently with reference to “unlawful physical force” in the first

element, the court further instructed the jury:

              A peace officer is justified in using reasonable and
              appropriate physical force upon another person when and to
              the extent that he reasonably believes it necessary:

              (a) To effect an arrest or to prevent the escape from custody
              of an arrested person unless he knows that the arrest is
              unauthorized; or

              (b) To defend himself or a third person from what he
              reasonably believes to be the use or imminent use of
              physical force while effecting or attempting to effect such an
              arrest or while preventing or attempting to prevent such an

       4
          Defendants’ Motion to Supplement, filed approximately four months after completion of
briefing on the Motion to Dismiss, asks the Court to take judicial notice that Surat’s
misdemeanor conviction was affirmed on appeal to Larimer County District Court. (ECF
No. 55.) However, Surat’s response to the Motion to Dismiss (ECF No. 28) does not mention
her then-pending appeal to the district court, much less argue that the appeal might lead to
reversal of her convictions, making Heck inapplicable. Thus, the Motion to Supplement adds
nothing relevant to the Court’s analysis here, and is denied on that basis.



                                               8
               escape.

(Id. at 14.)

       Finally, the court instructed the jury that the prosecution bore the burden to

negate the elements of the defense beyond a reasonable doubt. (Id. at 12.) “[I]f you

decide the prosecution has failed to meet this burden of proof,” the jury was told, “then

the prosecution has failed to prove [that Surat’s] conduct was not legally authorized by

this defense, which is an essential element of obstructing a peace officer and resisting

arrest. In that event, you must return a verdict of not guilty of those offenses.” (Id. at

12–13.)

       4.      Surat’s Response and Defendants’ Reply

       In response to Defendants’ Heck argument, Surat says she is

               not challenging the validity of her resisting arrest and
               obstruction convictions in this matter. She is not arguing that
               the arrest was unlawful. Rather, Plaintiff is alleging that her
               lawful arrest was conducted in an unlawful manner because
               the amount of force that Defendant Klamser used to arrest
               her was unreasonable. Even where a person fails to follow
               an officer’s orders, the officers are not entitled to employ
               anything more than reasonable force to make an arrest.
               Regardless of the fact that Plaintiff was convicted of resisting
               arrest and obstruction, Plaintiff sufficiently pled that
               Defendant Klamser’s force—pulling her arm by the wrist and
               throwing her face-first onto the sidewalk hard enough to
               cause a concussion, chin contusion, cervical strain, and
               severe bruising—was excessive because it was greater
               force than necessary to effect the arrest.

(ECF No. 28 at 3–4 (citations omitted).)

       In reply, Defendants say that “the allegations contained in [Surat’s] complaint . . .

[are that] that the officer’s use of force was contemporaneous with the arrest and all

occurred in thirty-two seconds,” so Surat’s framing of her claim in her response brief

“does not comport with the Complaint,” which shows that all of the relevant events


                                              9
“occurred contemporaneously with the takedown.” (ECF No. 34 at 1, 5.) Thus,

according to Defendants, Surat cannot separate the takedown from the remainder of

her claim. (Id.)

       5.     Scope of Surat’s Allegations

       The first argument the Court must resolve is Defendants’ last argument, i.e., that

Surat’s complaint simply does not say what she claims it says. Defendants are partly

correct and partly incorrect.

       The complaint nowhere says that the excessive force at issue is limited to the

takedown. It says, rather, “Defendant Klamser’s arrest of Ms. Surat by, among other

things, pulling her arm by her wrist and throwing her face-first to the sidewalk, used

greater force than would have been reasonably necessary to effect the seizure.” (¶ 63

(emphasis added).) And, to be sure, there are “other things” alleged, such as Klamser’s

“painful and unnecessary restraint of her wrist and arm” and (separately) the “rear

wristlock hold,” both occurring before the takedown. (¶¶ 21–22.)

       But Surat’s response brief shows that, in light of Defendants’ Heck argument, she

is abandoning “among other things,” and is narrowing her claim to the takedown. In this

light, the Court deems Surat to confess Defendants’ Heck argument as to everything

before the takedown, and Defendants’ motion will be granted with prejudice as to any

claim of excessive force based on Klamser’s alleged pre-takedown actions.

       6.     Effect of Heck Under the Circumstances

       The question for the Court, then, is whether Heck bars a claim that the takedown

amounted to “greater force than would have been reasonably necessary to effect the

seizure.” (¶ 63.) In Martinez v. City of Albuquerque, 184 F.3d 1123 (10th Cir. 1999),

the Tenth Circuit made clear that Heck does not bar an excessive force claim—even for


                                             10
someone found guilty of resisting arrest—if the force used to overcome that resistance

was excessive:

               Martinez’ state court conviction [was] be based on the fact
               that he resisted a lawful arrest by failing to heed the
               arresting officers’ instructions and closing his vehicle’s
               window on the arm of one of the arresting officers. That
               might justify the officers’ use of reasonable force to
               effectuate Martinez’ arrest, but would not authorize the
               officers to employ excessive or unreasonable force in
               violation of Martinez’ Fourth Amendment rights. Thus,
               whether Martinez resisted arrest by failing to heed
               instructions and closing his vehicle’s window on the officer’s
               arm is likewise a question separate and distinct from
               whether the police officers exercised excessive or
               unreasonable force in effectuating his arrest. The state
               court’s finding that Martinez resisted a lawful arrest . . . may
               coexist with a finding that the police officers used excessive
               force to subdue him.

Id. at 1126–27.

       As Defendants point out, however, several unpublished dispositions from the

Tenth Circuit and this District seem to have settled on the rule that if a § 1983 plaintiff

(i) has been tried for resisting arrest, (ii) argued self-defense to the jury in that trial, and

(iii) was nonetheless convicted, Heck bars any claim for excessive force arising from

that arrest. See Adams v. Dyer, 223 F. App’x 757, 761 (10th Cir. 2007); Johnson v.

Heinis, 2013 WL 1855843, at *3–4 (D. Colo. Mar. 28, 2013), report and

recommendation adopted, 2013 WL 1855841 (D. Colo. May 1, 2013); Dye v. Colo.

Dep’t of Corr., 2013 WL 1232196, at *7–8 (D. Colo. Mar. 26, 2013); Oates v. Patella,

2012 WL 592866, at *4 (D. Colo. Feb. 1, 2012), report and recommendation adopted,

2012 WL 592893 (D. Colo. Feb. 22, 2012); Kennedy v. Golden, 2014 WL 3819486, at

*5 (D. Colo. Aug. 1, 2014); see also Agyemang v. City of Aurora Mun. Court, 2015 WL

2207632, at *3 (D. Colo. May 8, 2015) (similar analysis, without mentioning whether the



                                               11
plaintiff had argued self-defense).

       These cases are not binding, but the Court has carefully considered them

nonetheless, and it is difficult to tell if these cases really stand for the rule that

Defendants glean from them. In most of these opinions, the court’s factual recitation

provides few details about the altercation with the police officer and what behavior the

prosecutors argued to the jury as satisfying the elements of resisting arrest (or as

overcoming the elements of self-defense). 5 Without that information, it is difficult to

know whether a successful excessive force claim “would necessarily imply the invalidity

of [the] conviction or sentence.” Heck, 512 U.S. at 487.

       The self-defense jury instruction plainly requires force in response to preexisting

(or at least imminent) force (see Part III.A.3, above). Thus, the defendant who loses her

self-defense argument cannot, as a § 1983 plaintiff, argue that the preexisting force—

the force to which she says she was reacting in self-defense—was excessive. That

would necessarily imply the invalidity of the conviction. If that was the circumstances in

the above-cited unpublished cases, then they were correctly decided.

       However, it is clear after Martinez that that there is no necessary inconsistency

with a resisting-arrest verdict (or an obstruction verdict, as in this case) if a civil jury

were to find that the force used to overcome a suspect’s resistance was excessive. 184

F.3d 1126–27. The fact that the suspect was resisting justifies the conviction, and the

failure of the self-defense argument conclusively establishes that the force which

provoked the resistance was lawful. But the force used to end that resistance is a


       5
        With respect to the persuasive value this Court should give these unpublished
decisions, it is notable that in all but one of these cases (Dye), the plaintiff was pro se and
imprisoned, necessarily limiting the factual development of the case.



                                                 12
separate question. Cf. Fresquez v. Minks, 567 F. App’x 662, 666 (10th Cir. 2014) (in an

Eighth Amendment excessive force context, “reject[ing] Defendants’ argument that

slamming a prison inmate on the ground with enough force to break his teeth is

necessarily a reasonable use of force so long as the inmate did something ‘obstructive’

first”).

           Indeed, this distinction should be intuitive. Did Surat’s struggle against Klamser’s

wristlock hold authorize Klamser to use any amount of force to subdue Surat? Could he

have shot her legs out from under her instead of throwing her to the ground, at his

option? Or shot her dead? The Court hopes it is obvious to Defendants that the

answer is “no.” Cf. Tennessee v. Garner, 471 U.S. 1, 9–12 (1985).

           The Court does not rule out the possibility of a case in which the force used to

effect an arrest—which the arrestee-plaintiff resisted, thus leading to a criminal

conviction—and the force used to end the arrestee-plaintiff’s resistance cannot be

parsed and analyzed separately for Heck purposes. Here, however, Defendants simply

pronounce the relevant events “contemporaneous,” as if saying it makes it so. (ECF

No. 34 at 1.) Surat alleges that “[t]he entire encounter between [herself] and Defendant

Klamser”—apparently meaning from his refusal to allow her to drag her boyfriend away

to the point where she struck the ground—“happened in thirty-two seconds.” (¶ 28.)

Fourth Amendment excessive force analyses have turned on parsing conduct that

occurred in far shorter time periods. See Waterman v. Batton, 393 F.3d 471, 481–82

(4th Cir. 2005), cited with approval in Thomas v. Durastanti, 607 F.3d 655, 666 (10th

Cir. 2010). Moreover, in the midst of the struggle, Klamser said to Surat, “I don’t want to

throw you on the ground,” and the encounter continued for a few seconds after that




                                                13
(¶¶ 25–26)—plausibly suggesting that Klamser had time to consider whether the

circumstances merited the takedown maneuver that he eventually executed.

       Accordingly, as pleaded, a finding by the jury that Klamser’s takedown was more

forceful than necessary under the circumstances would not “necessarily imply the

invalidity,” Heck, 512 U.S. at 487, of Surat’s convictions.

       7.     Proper Framing of Surat’s Claim

       Heck nonetheless imposes a formidable burden on Surat, even before taking the

jury’s rejection of her self-defense argument into account.

       “Excessive force” under the Fourth Amendment means that the police officer

seized the person with more force than was objectively reasonable under all the

circumstances then known to the officer, with due “allowance for the fact that police

officers are often forced to make split-second judgments—in circumstances that are

tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a

particular situation.” Graham v. Connor, 490 U.S. 386, 396–97 (1989). In this light, it is

highly significant that the jury convicted Surat of:

       •      “[u]sing or threatening to use physical force or violence against the peace

              officer or another; or * * * [u]sing any other means which creates a

              substantial risk of causing bodily injury to the peace officer or another,”

              Colo. Rev. Stat. § 18-8-103(1); and

       •      “using or threatening to use violence, force, physical interference, or an

              obstacle” to “knowingly obstruct[], impair[], or hinder[] the enforcement of

              the penal law or the preservation of the peace by a peace officer, acting

              under color of his or her official authority,” id. § 18-8-104(1)(a).




                                              14
To avoid implying the invalidity of these convictions, Surat must prove that Klamser’s

takedown was objectively unreasonable under all the circumstances while taking as

given that he was attempting to effect an arrest and, in the process, the arrestee’s

actions were subjecting him to, or threatening him with, physical force or violence, or

putting him at substantial risk of bodily injury. Cf. Martinez, 184 F.3d at 1127 (“the

[district] court [on remand] must instruct the jury that Martinez’ state arrest was lawful

per se”).

       Moreover, if one accounts for the failure of the self-defense argument, Surat

must prove that Klamser’s takedown was objectively unreasonable while taking as a

given all of the foregoing and the fact that Klamser had first attempted to subdue Surat

through lawful lesser force.

       Finally, if Klamser ever asserts qualified immunity (he has not done so in the

Motion to Dismiss), then Surat’s burden is even more formidable. She must prove that

it was clearly established as of April 6, 2017, that a police officer attempting to effect a

arrest and being subjected to or threatened with physical force or violence, or facing a

substantial risk of bodily injury, and who has already tried lawful lesser force to subdue

the arrestee, cannot use the takedown maneuver used in this case to eliminate that

actual or threatened force or risk of injury. See Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (“Qualified immunity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the

challenged conduct.”).

                                            * * *




                                              15
         Defendants present no argument beyond Heck for dismissing the excessive force

claim against Klamser. Accordingly, for the reasons explained above, Defendants’

Motion to Dismiss is denied to the extent Surat claims that the force Klamser used to

overcome her resistance was excessive, but otherwise granted.

B.       Monell Claim Against Fort Collins

         Defendants argue that Surat’s attempt to hold Fort Collins liable under Monell

fails because Klamser committed no constitutional violation. (ECF No. 23 at 8–9.) In

light of the above, however, Klamser still faces potential liability under the force-used-to-

overcome-resistance theory. Thus, Surat’s Monell claim cannot be dismissed on this

basis.

         Defendants further argue that Surat has not adequately pleaded her Monell

claim. (ECF No. 23 at 9–11.) Surat’s Monell-related allegations are essentially twofold:

(1) a Fort Collins internal affairs investigation concluded that Klamser “acted lawfully

and in accordance with [Fort Collins police] policy,” creating a “reasonable inference

that the city’s policy and training lead officers to act unconstitutionally” (¶ 47); and

(2) five other allegedly similar use-of-force incidents, some of them leading to six-figure

civil settlements, occurred in the timeframe between 2013 and 2018, thereby

demonstrating that excessive force is a pattern among Fort Collins police officers and

Fort Collins is doing nothing to stop it (¶¶ 50–56).

         The Court need not decide whether it is appropriate to consider these kinds of

allegations when ruling on a Rule 12(b)(6) challenge to a Monell claim because Surat’s

allegations are not tailored to the burden she faces in this case. Again, to avoid

violating Heck, it must be taken as given that Klamser was attempting to effect Surat’s

arrest through a lawful use of lesser force, and that Surat’s resistance amounted to


                                              16
physical force or violence against Klamser and/or threatened him with substantial bodily

harm. Surat does not explain why an internal affairs investigation clearing Klamser

under those circumstances could plausibly suggest unconstitutional policies, and Surat

has not alleged any prior use-of-force by a Fort Collins police officer that comes close to

this factual scenario.

       For these reasons, the Motion to Dismiss will be granted as to Surat’s Monell

claim against Fort Collins. The Court is skeptical that Surat could amend to state a

viable claim, but the Court cannot say with certainty that Surat could never allege

additional facts which would plausibly suggest Monell liability. Accordingly, the Court

will dismiss without prejudice.

                                   IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendants’ Motion to Dismiss (ECF No. 23) is GRANTED with prejudice as to

       any claim that Defendant Klamser used excessive force prior to the takedown

       maneuver that ended Plaintiff’s resistance to arrest, GRANTED without prejudice

       as to Plaintiff’s Monell claim against Defendant Fort Collins, and otherwise

       DENIED; and

2.     Defendants’ Motion to Supplement Their Motion to Dismiss Plaintiff’s Complaint

       (ECF No. 55) is DENIED.




                                            17
Dated this 24th day of February, 2020.

                                         BY THE COURT:



                                         ______________________
                                         William J. Martinez
                                         United States District Judge




                                    18
